Citation Nr: 0416164	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1968 and from January 1969 to January 1975.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO granted an increased 
evaluation from zero percent to 20 percent for the veteran's 
service-connected lumbosacral strain.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 20 percent for his service-connected lumbosacral 
strain.  Unfortunately, the Board finds that additional 
development is required before it can adjudicate this claim.  

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which affect 
ratings for lumbosacral strain.  The revised rating criteria 
became effective September 26, 2003.  68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  The new criteria include a revision 
of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine, which reflect normal ranges 
of motion of the cervical spine and thoracolumbar spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

To date, the veteran has not been notified of these new 
criteria and they have not been considered by the RO in 
evaluating the veteran's disability.  A remand is therefore 
required to notify the veteran of the new criteria and to 
afford the RO the opportunity to adjudicate the veteran's 
service-connected lumbosacral strain under the new criteria.  
In this regard, the veteran should be scheduled for an 
appropriate VA examination to determine the nature and 
severity of his service-connected back disability, to include 
any orthopedic and neurological manifestations, so that it 
may evaluated this disability under the revised rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A.

Next, the record suggests that VA medical records may be 
available which have not been associated with the claims 
file.  At his August 2003 hearing before the undersigned 
Acting Veterans Law Judge, the veteran indicated that he was 
currently receiving outpatient treatment at the Shreveport VA 
Medical Center for his lumbosacral strain, but that these 
records had not been obtained and considered by the RO.  As a 
result, the Board finds that the RO should obtain these 
records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Finally, the Board notes that a March 2003 rating decision 
denied the veteran's claim of entitlement to a total 
disability evaluation based on individual unemployability by 
reason of service-connected disabilities (TDIU).  The veteran 
apparently disagreed with that determination at his August 
2003 hearing.  38 C.F.R. § 20.201 (2003).  To date, however, 
the RO has not issued a statement of the case (SOC) in 
response to the veteran's NOD.

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Shreveport 
VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's service-
connected back disability from 2002 to 
the present.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his back disability will be 
rated and be given an opportunity to 
submit additional evidence or argument in 
support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
veteran's service-connected lumbosacral 
strain, including any orthopedic and 
neurological symptoms.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected back disability, to 
include whether there is related 
neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should also describe the extent 
of any incoordination, weakened movement 
and excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
existence of any ankylosis of the lumbar 
spine should also be identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

The examiner should identify the presence 
of muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.

If intervertebral disc syndrome is 
identified as part of the service-
connected back disability, the examiner 
should note the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should review the examination 
report to ensure that it is in compliance 
with this remand.  The RO should then 
review the veteran's claim of entitlement 
to an evaluation in excess of 20 percent 
for a lumbosacral strain.  In doing so, 
the RO should consider the amendments to 
VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, effective September 26, 
2003. 68 Fed. Reg. 51,454- 51,458 (Aug. 
27, 2003) as well as the rating criteria 
in effect prior to the change.  If the 
examination shows evidence that the 
service-connected disability involves 
intervertebral disc syndrome, the RO 
should also consider whether a higher 
evaluation is appropriate under 
Diagnostic Code 5243.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  

5.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and should be given the 
opportunity to respond.  The SSOC should 
also provide citation to the amendments 
to the pertinent spine regulations.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

6.  The RO should issue the veteran a 
statement of the case (SOC) addressing 
the issue of entitlement to a total 
disability evaluation based on individual 
unemployability by reason of service-
connected disabilities.  The SOC should 
include a discussion of all relevant 
evidence considered, and citation to all 
pertinent law and regulations.  
Thereafter, the veteran should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the SOC unless he perfects 
his appeal.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




